Citation Nr: 0715009	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1953 to August 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2003 rating 
decision issued by the Department Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania. 

Subsequently, in July 2006, the Board remanded this appeal to 
the Agency of Original Jurisdiction (AOJ) for additional 
development.  This case is now before the Board for further 
appellate consideration.  


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level I in the right 
ear and Level I in the left ear; and this disability is not 
shown to present an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in September 2003 
and August 2006 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish an 
increased rating, of what VA would do or had done, what 
evidence he should provide, to include alternative forms of 
evidence, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In compliance with the Board's 
July 2006 remand, the appellant was asked to identify any 
additional medical evidence.  The appellant's did not provide 
the VA with additional medical information.  The Board 
reminds the appellant that the duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Further, the veteran's representative was provided with a VA 
Form 646 that was not executed within the allotted time.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim, which VA 
has not sought.  In February 2007, VA readjudicated the 
appeal and issued a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 2006 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with).  Accordingly, the Board 
finds that no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a July 
2006 SSOC, the appellant was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if an increased rating was 
granted on appeal.  However, since a higher disability rating 
is being denied, there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  
Further, neither the veteran nor his representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, medical treatment records, VA examinations, and lay 
statements -- is adequate for determining whether the 
criteria for an increased rating for bilateral hearing loss 
have been met.  The veteran was afforded VA audiological 
examinations in September 2003 and July 2004.  Further, in a 
June 2005 letter, the veteran stated that there was no 
additional evidence pertaining to his claims that he wished 
to submit.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his service-connected bilateral 
hearing loss warrants an initial compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  The veteran's entire history 
is reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

The present appeal arises from an initial rating decision, 
which established service connection and assigned an initial 
noncompensable disability rating (0 percent); it follows that 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated at 0 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. § 4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2006).

A November 2003 rating decision granted service connection 
for the veteran's bilateral hearing loss and assigned an 
initial 0 percent disability rating.  Subsequently, the 
veteran appealed for a compensable rating.  The record 
includes private and VA audiological examinations.  

Results of a December 1999 private audiological examination 
by V. B. Siliunas, D.O., show that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
N/A
30
LEFT
40
45
40
N/A
40

Since the pure tone thresholds at the 3000 Hertz level was 
not documented, averages can not be calculated.  Speech 
recognition ability was 100 percent in the right ear and 100 
percent in the left ear.  The private audiologist found that 
the veteran had mild senorineural hearing loss for the right 
ear and mixed moderate senorineural hearing loss for the left 
ear.  






In September 2003, results of a VA audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
45
35
35
LEFT
60
55
55
45
55

The average was 36 in the right ear and 53 in the left ear.  
Speech recognition ability was 100 percent in the right ear 
and 98 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.  The VA audiologist found that the 
veteran had mild senorineural hearing loss for the right ear 
and moderate mixed senorineural hearing loss for the left 
ear.  No exceptional patterns of hearing impairment was found 
under 38 C.F.R. § 4.86 (2006).  

In July 2004, results of a VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
45
35
30
LEFT
65
55
60
45
65

The average was 34 in the right ear and 54 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.  The veteran continued to have 
mild senorineural hearing loss for the right ear and moderate 
mixed senorineural hearing loss for the left ear.  No 
exceptional patterns of hearing impairment was found under 
38 C.F.R. § 4.86 (2006).  

After reviewing the record and the results of the veteran's 
hearing tests, the Board finds that the veteran's hearing 
impairment does not meet the criteria for a compensable 
disability rating.  Additionally, the Board has considered 
the application of 38 C.F.R. § 4.86(b) [exceptional patterns 
of hearing impairment]. However, the veteran's hearing loss 
does not meet the criteria under that section. Hence, as the 
competent medical evidence supports the assignment of a 
noncompensable rating for bilateral hearing loss, the 
veteran's claim is denied.

The Board notes that although the veteran has submitted 
family statements in support of his claim, there is no 
indication that his family members possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The lay statement did not 
contain any further audiological examination results.  As 
previously noted, a rating for hearing loss is determined by 
a mechanical application of the Rating Schedule to the 
numeric designations assigned based on audiometric test 
results.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for 
bilateral hearing loss might be warranted for any period of 
time during the pendency of this appeal.  Fenderson, 12 Vet. 
App. 119.  But there is no evidence that the veteran's 
hearing loss has been persistently more severe than the 
extent of disability contemplated under the assigned 0 
percent rating at any time during the period of this initial 
evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  Significantly, the Board notes that the 
veteran is in receipt of and currently using hearing aids.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for bilateral hearing 
loss the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


